DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 3/12/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

4.    The Examiner has approved drawings filed on  3/12/21.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first acquisition unit , second acquisition unit, third acquisition  unit , a setting unit, calculation unit, processing unit  in claims 1 – 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogan (US. 9,704,236 ).
As to claim 1,  Kogan disclose an  image processing apparatus comprising: 
a first acquisition unit configured to acquire information ( note,  acquiring image through the scanning process acquiring information of inspection image, column 3, lines 29- 40  )  regarding a setting for inspecting an image ( note, first acquire information regarding a setting for inspecting image correspond to printed is scanned and put into a digital format, see column 2, lines  27- 52,  an image that has been printed is scanned and put into a digital format is corresponds to inspecting image , fig 1, computing system see fig 1, column 2, lines 64- 67, column 3, lines 1-16 )  and ; 
a second acquisition unit configured to acquire first data that is data of a reference image representing a target print result ( note a second reference image see  column 2, lines 29- 39, column 3, lines 35- 40 ) ; 
a third acquisition unit configured to acquire second data that is data of a printed image to be inspected ( note, printed image to be inspected corresponds to scanned image , column 2, lines 32- 39, column 3, lines 31- 34); 
a setting unit configured to set a comparison area including a pixel of interest in each of the reference image and the printed image ( column 4, lines 6-12) based on the information and the first data ( column 4, lines 13- 45) , wherein the pixels of interest in the reference image and the printed image correspond to an identical pixel position ( column5, lines 8- 67, column 6, lines 1-20)  ; 
a calculation unit configured to calculate a density difference between the comparison areas in the reference image and the printed image based on the first data and the second data ( column 2, lines 40-52) ; and 
a processing unit configured to inspect the printed image  (note, printed image is  scanned image ) based on the first data, the second data, and the density difference ( column 6, lines 54- 67) .
As to claim 2,  Kogan disclose the  image processing apparatus according to claim 1, wherein the information includes a size of a defect to be detected, and wherein the setting unit sets the comparison area so that the larger the size of the defect is, the larger the comparison area is (note, size number of pixels within range of colors values  color channels is less than predefined threshold, pixels within range are omitted from the  matched reference image, column 5, lines 1-7, column 6, lines 21-36, 54 – 60) .
As  to claim 3, Kogan disclose the image processing apparatus according to claim 1, wherein the information includes a contrast between a defect to be detected and a background, and wherein the setting unit sets the comparison area so that the smaller the contrast is, the larger the comparison area is (column 5, lines 22- 27)  column 4, lines 56- 64, column 5, lines 8- 20, 21-27, column 6, lines 22- 36) .
As to claim 3, Kogan disclose the image processing apparatus according to claim 1, wherein the first acquisition unit acquires the information for each area of the printed image ( column 5, lines 22- 27) .
As to claim 4, Kogan disclose the image processing apparatus according to claim 1, wherein the setting unit sets the comparison area based on a feature in an area including and around the pixel of interest in the reference image ( column 6, lines 38-45).  
As to claim 6, Kogan disclose the image processing apparatus according to claim 1, wherein the setting unit sets the comparison area so that an edge in an area including and around the pixel of interest in the reference image is not included in the comparison area ( see fig 8, analyzing boundary of region on the scanned image to the region of similarity image ,  column 6, lines  37 – 53).
As to claim 7, Kogan disclose the image processing apparatus according to claim 1, wherein the setting unit sets the comparison area so as to reduce dispersion in pixel values in an area including and around the pixel of interest in the reference image ( column 4, lines 65-67, column 5, lines 1-7, 8-27 ).  
As to claim 8, Kogan disclose the image processing apparatus according to claim 1, wherein the setting unit sets a size of the comparison area ( column 6, lines 45- 53).
As to claim 9, Kogan disclose the  image processing apparatus according to claim 1, wherein the setting unit sets a shape of the comparison area (column 6, lines 61-67).  
As to claim 10, Kogan disclose the image processing apparatus according to claim 1, wherein the setting unit sets a location of the comparison area ( column 4, lines 65-67, column 5, lines 1-7, column 6, lines 45- 53).   
As to claim 11, Kogan disclose the image processing apparatus according to claim 1, wherein the calculation unit calculates, as the density difference, a difference between an average pixel value of the comparison area in the reference image and an average pixel value of the comparison area in the printed image ( column 4, lines 35- 45, note density difference corresponds to measuring the luminance reference image  and scanned image column 5, lines 28- 67, column 6, lines 1-36) .  
As to claim 12, Kogan disclose the  image processing apparatus according to claim 1, wherein the calculation unit calculates, as the density difference, a difference between a median pixel value of the comparison area in the reference image and a median pixel value of the comparison area in the printed image see (printed image is scanned image column 4, lines 35- 64, note density difference corresponds to measuring the luminance reference image  and scanned image column 5, lines 28- 67, column 6, lines 1-36) . 
As to claim 13, Kogan disclose the image processing apparatus according to claim 1, wherein the processing unit inspects the printed image by determining whether the density difference is a predetermined threshold value or more ( column 4, lines 29-45, column 5, lines 1-7).  
As to claim 14, Kogan disclose the image processing apparatus according to claim 1, wherein the processing unit determines whether the density difference is a predetermined threshold value or more for each of pixels in the printed image and detects, as a defect, a group of pixels for which the density difference is determined to be the predetermined threshold value or more ( column 4, lines 30 – 45, column 5, lines 30- 45, column 6, lines 14- 53) .  
Regarding claim 15, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.  
						Other prior art cited 
7. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number: 6556693, 11126125, 9704236, 7066566, 6275600, 6539106,  US PGPUB NO. 20050285947,  20140093139,  20190114759, 20190026879 .





Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669